EXHIBIT 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”), to be entered into and
effective as of January 10, 2014 (“Amendment Effective Date”), to the Employment
Agreement (“Agreement”) dated January 24, 2013 by and between Global Geophysical
Services, Inc. (“GGS” or “Company”) and Prakash M. Verghese
(“Executive”).  Capitalized terms as used in this Amendment that are not defined
in this Amendment shall be as defined in the Agreement.


RECITALS:


WHEREAS, the Company wishes to assign a new management role to Executive, and
 
WHEREAS, Executive wishes to assume a new management role at the Company; and
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree to amend the
Agreement in the following respects:


1. Effective January 10, 2014, Section 2 of the Agreement is amended by changing
the duties of Executive from Sr. Vice President and Chief Financial Officer to
Executive Vice President and Chief Operating Officer.


2. Effective January 1, 2014, Section 3 of the Agreement is amended by
increasing Executive’s Base Salary from $288,000 per year during remainder of
the Term to $320,000.

 
3. The Agreement as amended by this Amendment remains in full force and effect
in accordance with its terms.
 
IN WITNESS WHEREOF, the Parties have executed this Amendment in multiple copies,
effective as of the Amendment Effective Date.




EXECUTIVE:
COMPANY:
Global Geophysical Services, Inc.
 
 
/s/ Prakash M. Verghese
Prakash M. Verghese
 
By:          /s/ Richard C. White
Richard C. White
President and CEO


